ACCEPTED
                                                                       06-15-00094-CR
                                                            SIXTH COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
                                                                  8/24/2015 3:26:23 PM
                                                                      DEBBIE AUTREY
                                                                                CLERK

                   NO. 06-15-00094-CR

                IN THE COURT OF APPEALS               FILED IN
                                               6th COURT OF APPEALS
                                                 TEXARKANA, TEXAS
            SIXTH APPELLATE DISTRICT OF   TEXAS8/25/2015 9:32:00 AM
                                                   DEBBIE AUTREY
                                                       Clerk
                    TEXARKANA, TEXAS

____________________________________________________

                    ALBERT DOTIE, JR.,
                        Appellant

                           VS.

                  THE STATE OF TEXAS,
                        Appellee
____________________________________________________

                 Trial Court Cause No. F14540
               In the 276th Judicial District Court
                     Marion County, Texas
____________________________________________________

               STATE’S APPELLATE BRIEF
____________________________________________________



                                 Angela Smoak
                                 Marion County Attorney
                                 102 W. Austin, Room No. 201
                                 Jefferson, Texas 75657
                                 State Bar of Texas #00797466
                                 (903) 665-2611
                                 (903) 665-3348 (fax)
                                 angela.smoak@co.marion.tx.us
                   TABLE OF CONTENTS



TABLE OF CONTENTS …………………………………………………………           i

INDEX OF AUTHORITIES …………………………………………………….         ii

STATEMENT OF THE CASE ………………………………………………….         1

STATEMENT OF FACTS ……………………………………………………….          1

REPLY TO APPELLANT’S ISSUE NUMBER ONE ……………………….   4

PRAYER …………………………………………………………………………….              8

CERTIFICATE OF SERVICE ………………………………………………….        8

CERTIFICATE OF COMPLIANCE …………………………………………..       8




                            i
                       INDEX OF AUTHORITIES



Cases                                                        Page


Green v. State, 350 S.W.3d 617
     (Tex. App. – Houston 14th Dist. 2012, p.d.r. ref.) ……….. 6

Silber v. State, 371 S.W.3d 605, 613
      (Tex. App. – Houston 1st Dist. 2012, no pet.) …………….. 6




Statutes:

Article 62.055, Code of Criminal Procedure
Article 62.102, Code of Criminal Procedure




                                     ii
                       STATEMENT OF THE CASE

     Appellant was tried by a jury on May 4, 2015, on his plea of not guilty

to an indictment alleging the third degree felony offense of failure to comply

with registration requirements alleged to have occurred on or about

December 21, 2013. [CR 4, 10] The jury found him guilty and assessed a

four (4) year sentence in the Institutional Division of the Texas Department

of Criminal Justice on May 5, 2015 and the judgment was signed May 6,

2015. [CR27-29] Appellant gave timely notice of appeal on June 2, 2015.

[CR 32-33]

                         STATEMENT OF FACTS

     The State called four witnesses and the Defendant testified and called

one other witness.

     Deronda Riley, the administrative assistant court clerk and, as such,

the sex offender registrar for the City of Jefferson, testified that Appellant

had a reportable conviction for indecency with a child and had been reporting

to her or one of the other officers as a resident of Jefferson, Texas for

approximately fourteen years. [RR 12-14] At the time of this case, Appellant

was reporting to Ms. Riley annually. [RR 15] Ms. Riley met with Appellant

on December 10, 2013, when he reported a change of primary address to


                                     -1-
408 Saint John, Jefferson, Texas, and a supplemental address of 305 West

Watson, Jefferson, Texas. [RR 14-15] On December 22, 2013, she received

reliable information that Appellant had listed the address of 1406 FM 2208,

Jefferson, Texas, on documentation, but did not report that address to her

seven days prior to listing it and did not thereafter report it to her until

January 10, 2014. [RR 16-17]

     Riley reported the violation to Deputy Quada at the Marion County

Sheriff’s Department and Jefferson Police Department. [RR 17]

     Marion County Deputy Sheriff, David Quada, testified that he received

a telephone call from Appellant on January 10, 2014 to report a change of

address outside the city limits of Jefferson and he told Defendant to report

the change to Riley. [RR 42, 44-46] Appellant at that time indicated his

address had changed on January 3, 2014. [RR 44] Quada verified that

Appellant was residing at 1406 FM 2208 by speaking with the landlord and

obtaining a copy of the lease. [RR 42]

     Paula Bradshaw, who was Appellant’s girlfriend’s mother testified that

Appellant moved from her house at 808 Canal Street on November 14, 2013.

[RR 54-55] She did not know for certain where he lived, but suspected he

lived at a motel and then Ms. Guess’ rental house. [RR 55]


                                    -2-
      Joyce Guess rented a mobile home to Jennifer Smith, Appellant’s

girlfriend, on December 18, 2013 when Ms. Smith signed the lease. [RR 58-

59, State’s Exhibit 3] Appellant signed the lease two to three days later.

[RR 59, 62, 70] Guess confirmed that she had seen Appellant at the rental

property [RR 59, 68-69]

      Appellant’s employer, Charles McCoy testified that he had picked

Appellant up for work at the FM 2208 address and at the barbecue place on

Highway 49. [RR 74-74] McCoy further testified that he never went to

Appellant’s house and never knew where he was living. [RR 76-77]

      Appellant testified that he and Jennifer Smith went to Shreveport to

his brother’s funeral and he was arrested there on December 18, 2013 after

his brother’s funeral.    However records reflected he was arrested on

December 21, 2013. [RR 81, 98-99] (Exhibit S-2) At the jail in Shreveport,

he was putting his address on the jail records and told the officer he intended

to move to another place, but had not moved yet and the officer told him to

use the new address where he was going to be living so that they could get

in contact with him. [RR 81-82, 99] Appellant indicated Mr. McCoy would

drop him off at the FM 2208 address every night after work. [RR 83-84]

Additionally, Appellant testified that he signed the lease with Ms. Guess on


                                      -3-
December 28, 2013. Although no such date was reflected on said document,

[RR 92, 101, Exhibit S-3], Appellant admitted that he intended to move to

the FM 2208 address as early as December 21, 2013. [RR 99] He further

admitted he intended to move to the FM 2208 address on December 28,

2013 when he claimed to have signed the lease. [RR 102] Appellant then

admitted that he did not report the intent to reside seven days prior to either

of those dates. [RR 101,103] Finally, he admitted the reason he didn’t

report the intended change is because he “didn’t want them knowing the

information and go up there and mess me up”. [RR 102]



             REPLY TO APPELLANT’S ISSUE NUMBER ONE

                           APPELLANT’S ISSUE NO. ONE

            “Is the evidence sufficient to sustain appellant’s
            conviction?”
                                   STATE’S REPLY

            THE EVIDENCE IS OVERWHELMINGLY SUFFICIENT
            TO SUSTAIN APPELLANT’S CONVICTION.

                      ARGUMENT AND AUTHORITIES

      An individual commits the offense of failure to comply with sex

offender registration requirements if he is required to register as a sex

offender and fails to comply with any requirement of Chapter 62 of the Code

                                      -4-
of Criminal Procedure. Tex. Code Crim. Proc. Ann. Article 62.102a (West

Supp. 2014) Article 62.0155(a) reads in pertinent part:

     “If a person required to register under this chapter intents to
     change address…the person shall, not later than the seventh day
     before the intended change, report in person to the local law
     enforcement authority…and provide the authority and the officer
     with the person’s anticipated move date and new address.” Id
     Art. 62.055(a) West Supp. 2014).

     Appellant argues that the State did not provide sufficient evidence that

the Appellant actually “resided” at a new address and fails to recognize that

Appellant’s obligation under the referenced statutes requires him to report

an intended change of address to the local law enforcement authority at

least seven days prior to the intended change. (emphasis added)

     The evidence presented consisted, first, of documentation referencing

a new address as of December 21, 2013 (Exhibit S-2). Secondly, the officer

confirmed his new intended residence with the landlord and obtained the

lease. [RR 42] Next, his landlord testified that Appellant had signed a lease

2-3 days after December 18, 2013 and she had seen him at the rental

property. [RR 59, 62, 68-70] Most importantly, Appellant himself testified

that he intended to change his address as early as December 21, 2013 when

he listed that address with the Shreveport Police Department and at least by

December 28, 2013 which is when he claimed that the lease was signed.

                                     -5-
[RR 99 & 102] Additionally appellant admitted on the stand that he did not

report the intended change seven days prior to either of those dates. [RR

101, 103]

      Appellant argues that this case is similar to Green v. State, 350 S.W.3d
617 (Tex. App. – Houston 14th Dist. 2012, p.d.r. ref.) However, it is quite

distinguishable. In Green, the only issue was whether the State provided

evidence of the Appellant’s state of mind when he failed to register his

intended change of address. Id. at 621. In this case, Appellant himself

stated that even when he intended to move, he did not tell the law

enforcement authority “because I didn’t want them knowing the information

and go there and mess me up” [RR 102] That alone indicates his awareness

of his requirements and his desire to secret this change from the reporting

authority.

      Appellant also likens this matter to Silber v. State, 371 S.W.3d 605,

613 (Tex. App. – Houston 1st Dist. 2012, no pet.) The Silber case also lacked

the admissions from the defendant that are present in the case at bar.

      Furthermore, in Silber there was not a showing of an intended change

of residence as proven in this case not only by documentation and witness




                                     -6-
testimony but by appellant’s own admission that he intended to move. [RR

99 & 102]

     Finally, Appellant called Deputy Quada on January 10, 2014 and stated

he had moved on January 3, 2014.           [RR 44]   He reported to Riley on

December 10, 2013 and did not report a change of address and then again

on January 10, 2014 but nowhere in between. [RR 37]

     On the stand, the defendant gave conflicting testimony about dates

and in order to believe defendant’s testimony, the jury would be required to

find every other witness not to be credible.

     As such, the evidence was overwhelmingly sufficient to find Appellant

guilty as charged and the conviction must be affirmed.




                                     -7-
                                   PRAYER

      Wherefore, upon the issue presented, the State prays that the

judgment of the trial court be in all things affirmed.


                                            Respectfully submitted,


                                            s/Angela Smoak
                                            Angela Smoak
                                            Marion County Attorney
                                            102 W. Austin, Room 201
                                            Jefferson, Texas 75657
                                            (903) 665-2611
                                            (903) 665-3348 (fax)
                                            State Bar # 00797466
                                            angela.smoak@co.marion.tx.us



                         CERTIFICATE OF SERVICE

     I hereby certify that a copy of State’s Appellate Brief was served on
James P. Finstrom, Attorney for Appellant, pursuant to the Rules on this the
24th day of August, 2015.
                                        /s/ Angela Smoak
                                        Angela Smoak


                       CERTIFICATE OF COMPLIANCE

     I certify that this Brief filed electronically on this the 24th day of
August, 2015 complies with T.R.A.P. Sec. 9.4(i)(2)(B) and contains 1668
words.
                                          /s/ Angela Smoak
                                          Angela Smoak

                                      -8-